70 F.3d 1276
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Dennis HALL, Appellant,v.ANHEUSER-BUSCH, INC., Appellee.
No. 94-3042.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 15, 1995.Filed Dec. 6, 1995.

Before ARNOLD, C.J., BRIGHT and FAGG, Circuit Judges.
PER CURIAM.


1
Dennis Hall appeals the district court's1 grant of summary judgment in favor of Anheuser-Busch, Inc., dismissing Hall's claims of racial discrimination in employment in violation of Title VII and a related ERISA claim for loss of health and disability benefits.  On review of the record, we affirm.


2
After a careful investigation, Anheuser-Busch determined that Hall had acted improperly towards female employees of its customers and one of its own female employees.  Anheuser-Busch then discharged Hall for engaging in sexual harassment.  Hall does not directly deny the offending conduct but claims that the reasons offered for discharge are merely pretextual.  In light of the record, the district court did not err in determining that Anheuser-Busch established a legitimate, non-discriminatory reason for discharge and that Hall failed to present evidence that the reason was merely a pretext for discrimination.


3
Hall contends that he needs additional discovery to establish pretext.  The record, however, indicates that this case has been pending for more than four years and that Hall has received pertinent discovery materials.


4
The district court properly entered a summary judgment of dismissal including a dismissal of the related ERISA claim.  An extended opinion is unnecessary.  No errors of law or fact appear in the opinion of the district court.  See 8th Cir.  R. 47B.


5
We affirm.



1
 The Honorable Carol E. Jackson, United States District Judge for the Eastern District of Missouri